Exhibit 10.3

Burlington Stores, Inc.

2013 Omnibus Incentive Plan

 

Burlington Stores, Inc.

Non-Qualified Stock Option Agreement

 

This Award Agreement (the “Award Agreement”) evidences a stock option granted by
Burlington Stores, Inc. (formerly Burlington Holdings, Inc.), a Delaware
corporation (the “Company”), to the undersigned (the “Employee”), pursuant to,
and subject to the terms of the Burlington Stores, Inc. 2013 Omnibus Incentive
Plan (the “Plan”), which is incorporated herein by reference and of which the
Employee hereby acknowledges receipt.  For the purpose of this Award Agreement,
the “Grant Date” shall mean _____________.  Capitalized terms not otherwise
defined herein shall have the meanings set forth in the Plan.

 

1.Grant of Option.  This Award Agreement evidences the grant by the Company on
the Grant Date to the Employee of an option to purchase (the “Option”), in whole
or in part, on the terms provided herein and in the Plan, the following shares
of Common Stock of the Company (the “Shares”) as set forth below.

_________ shares of Common Stock (the “Options”), subject to adjustment as
provided in the Plan.

Exercise Price: [$____]

The Option evidenced by this Award Agreement is not intended to qualify as an
incentive stock option under Section 422 of the Internal Revenue Code (the
“Code”).

2.Vesting and Exercisability.

 

(a)

Vesting of Options. Except as otherwise specifically provided herein, the
Options shall vest according to the following schedule:

 

(i)

25% on the first anniversary of the Grant Date;

 

(ii)

25% on the second anniversary of the Grant Date;

 

(iii)

25% on the third anniversary of the Grant Date; and

 

(iv)

25% on the fourth anniversary of the Grant Date.

All Options shall become exercisable in the event the Employee is terminated by
the Company or a Subsidiary without Cause or resigns for Good Reason within the
two year period immediately following a Change in Control.  Notwithstanding
anything in this Award Agreement or in the Plan to the contrary, for purposes of
this Award Agreement, if the Employee is a party to an employment agreement with
the Company or one of its Subsidiaries at the time the Employee’s employment
with the Company or its Subsidiary ceases, “Cause” and “Good Reason” shall have
the meaning provided in the terms of such employment



 

 

 



 

--------------------------------------------------------------------------------

agreement.  If the Employee is not a party to an employment agreement with the
Company or one of its Subsidiaries at the time the Employee’s employment with
the Company or its Subsidiary ceases, “Cause” and “Good Reason” shall have the
meaning provided in the terms of the Burlington Stores, Inc. Executive Severance
Plan.

 

(b)

Exercisability of Option.  Subject to the terms of the Plan, Options may be
exercised in whole or in part at any time following such time as such Option
vests.  The latest date on which an Option may be exercised (the “Final Exercise
Date”) is the date which is the tenth anniversary of the Grant Date, subject to
earlier termination in accordance with the terms and provisions of the Plan and
this Award Agreement.

3.Exercise of Option. Each election to exercise this Option shall be subject to
the terms and conditions of the Plan and shall be in writing, signed by the
Employee or by his or her executor or administrator or by the person or persons
to whom this Option is transferred by will or the applicable laws of descent and
distribution (the “Legal Representative”), and made pursuant to and in
accordance with the terms and conditions set forth in the Plan.

4.Cessation of Employment.  Unless the Committee determines otherwise, the
following will apply if the Employee’s employment with the Company and its
Subsidiaries ceases:

 

(a)

Options that have not vested will terminate immediately; and

 

(b)

The vested Options will remain exercisable for the shorter of (i) a period of 60
days from the date such Employee’s employment ceases, (ii) 365 days from the
date such Employee’s employment ceases in the case of cessation of employment as
a result of Employee’s death or Disability or (iii) the period ending on the
Final Exercise Date, and will thereupon terminate.

 

(c)

Notwithstanding the foregoing, all Options will terminate immediately if the
Employee’s employment is terminated for Cause or the Employee breaches any
non-competition obligation he or she has to the Company under any agreement.

5.Legends, Retention of Shares, etc.  Shares of Common Stock issued upon
exercise of the Option shall bear such legends as may be determined by the
Committee prior to issuance.  An Employee shall have no shareholder rights,
including the right to vote or receive dividends, until such Shares are issued.

6.Transfer of Option. This Option is not transferable by the Employee other than
by will or by the laws of descent and distribution.

7.Effect on Employment.  Neither the grant of this Option, nor the issuance of
Shares upon exercise of this Option shall give the Employee any right to be
retained in the employ of the Company or its Subsidiaries, affect the right of
the Company or its Subsidiaries to discharge or discipline the Employee at any
time or affect any right of Employee to terminate his employment at any time.



 

 

2



 

--------------------------------------------------------------------------------

8.Certain Important Tax Matters.  The Employee expressly acknowledges that the
Employee’s rights hereunder, including the right to be issued Shares upon
exercise of Options, are subject to the Employee promptly paying to the Company
in cash (or by such other means as may be acceptable to the Committee in its
discretion) all taxes required to be withheld under the terms of the Plan.  The
Employee also authorizes the Company or its Subsidiaries to withhold such amount
from any amounts otherwise owed to the Employee.

9.Provisions of the Plan.  This Option is subject in its entirety to the
provisions of the Plan, which are incorporated herein by reference.  A copy of
the Plan as in effect on the date of the grant of this Option has been furnished
to the Employee.  By exercising all or any part of this Option, the Employee
agrees to be bound by the terms of the Plan and this Option.  In the event of
any conflict between the terms of this Option and the Plan, the terms of the
Plan shall control.

10.General.  For purposes of this Option and any determinations to be made by
the Committee hereunder, the determinations by the Committee shall be binding
upon the Employee and any transferee.

11.Governing Law.  All questions concerning the construction, validity and
interpretation of this Award Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without regard to the choice
of law principles thereof.

12.Entire Agreement; Amendment.  This Award Agreement, together with the Plan,
contains the entire agreement between the parties hereto with respect to the
subject matter contained herein, and supersedes all prior agreements or prior
understandings, whether written or oral, between the parties relating to such
subject matter.  The Committee shall have the right, in its sole discretion, to
modify or amend this Award Agreement from time to time in accordance with and as
provided in the Plan.  This Award Agreement may also be modified or amended by a
writing signed by both the Company and the Employee.  The Company shall give
written notice to the Employee of any such modification or amendment of this
Award Agreement as soon as practicable after the adoption thereof.

13.Compliance with Laws.  The issuance of the Option (and the Shares upon
exercise of the Option) pursuant to this Award Agreement shall be subject to,
and shall comply with, any applicable requirements of any foreign and U.S.
federal and state securities laws, rules and regulations (including, without
limitation, the provisions of the Securities Act, the Exchange Act and in each
case any respective rules and regulations promulgated thereunder) and any other
law or regulation applicable thereto.  The Company shall not be obligated to
issue the Option or any of the Shares pursuant to this Award Agreement if any
such issuance would violate any such requirements.

14.Section 409A.  Notwithstanding anything herein or in the Plan to the
contrary, the Option is intended to be exempt from the applicable requirements
of Section 409A of the Code and shall be limited, construed and interpreted in
accordance with such intent.

15.Severability.  The invalidity or unenforceability of any provisions of this
Award Agreement in any jurisdiction shall not affect the validity, legality or
enforceability of the remainder of this Award Agreement in such jurisdiction or
the validity, legality or enforceability



 

 

3



 

--------------------------------------------------------------------------------

of any provision of this Award Agreement in any other jurisdiction, it being
intended that all rights and obligations of the parties hereunder shall be
enforceable to the fullest extent permitted by law.

16.Defend Trade Secrets Act.  Pursuant to 18 U.S.C. § 1833(b), “an individual
shall not be held criminally or civilly liable under any Federal or State trade
secret law for the disclosure of a trade secret that-(A) is made-(i) in
confidence to a Federal, State, or local government official, either directly or
indirectly, or to an attorney; and (ii) solely for the purpose of reporting or
investigating a suspected violation of law; or (B) is made in a complaint or
other document filed in a lawsuit or other proceeding, if such filing is made
under seal.” Accordingly, the Employee has the right to disclose in confidence
trade secrets to Federal, State, and local government officials, or to an
attorney, for the sole purpose of reporting or investigating a suspected
violation of law. The Employee also has the right to disclose trade secrets in a
document filed in a lawsuit or other proceeding, but only if the filing is made
under seal and protected from public disclosure. Nothing in this Award Agreement
is intended to conflict with 18 U.S.C. § 1833(b) or create liability for
disclosures of trade secrets that are expressly allowed by 18 U.S.C. § 1833(b).

In Witness Whereof, the undersigned Company and Employee each have executed this
Non-Qualified Stock Option Agreement as of the date indicated below.

 

The Company:

BURLINGTON STORES, INC.

 

 

By: ____________________________

Name:

Title:

Date:

 

The Employee:

________________________________

Name:

Date:



 

 

4



 